Affirmed and Memorandum Opinion filed August 9, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00482-CV

                      TIMOTHY J. CONLEY, Appellant
                                        V.
                    DENNIS CLIFFORD GATES, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1093283

                  MEMORANDUM OPINION


      This appeal arises from a petition for eviction brought by appellee Dennis
Clifford Gates against appellant Timothy J. Conley. Both Gates and Conley
appeared pro se at trial. The trial court entered judgment in favor of Gates and
Conley brought this appeal.

      In his first and second issues, Conley complains that Gates committed perjury
when he testified. As a prerequisite to presenting a complaint for appellate review,
the record must show: (1) the party presented a timely request, motion, or objection
to the trial court sufficient to make trial court aware of complaint; and (2) the trial
court ruled or refused to rule and the complaining party objected to the
refusal. See Tex. R. App. P. 33.1(a). The record does not show that Conley made the
trial court aware of his complaints regarding Gates’ testimony. Accordingly, nothing
is preserved for our review. Priddy v. Rawson, 282 S.W.3d 588, 597 (Tex. App.—
Houston [14th Dist.] 2009, pet. denied) (holding appellants waived complaint
because did not expressly present it to the trial court). Issues one and two are
overruled.

      Conley’s third issue claims the trial court exhibited an obvious bias against
pro se litigants by more favorably treating lawyers. Conley failed to preserve error
in the trial court regarding this contention. See Fox v. Alberto, 455 S.W.3d 659, 667
(Tex. App.—Houston [14th Dist.] 2014, pet. denied) (citing In re Estate of
Gibbons, 451 S.W.3d 115, 122–23 (Tex. App.—Houston [14th Dist.] 2014, pet.
denied). Issue three is overruled.

      Having overruled all of appellant’s issues, the judgment of the trial court is
affirmed.



                                              /s/     John Donovan
                                                      Justices


Panel consist of Justices Boyce, Donovan and Wise.




                                          2